DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/28/2021, have been fully considered.  
Applicant first notes that the amended claims “add reference to the self-assembly of the nanoparticles in the films, i.e.: ‘said film comprises domains displaying self-assembly of said nanoparticles into closed-packed arrays with a mosaic appearance’” (Applicant Arguments, Pages 7-8).  Although Applicant acknowledges that Tenne et al teaches films consisting of
Yet, turning to claims 30 and 31, the instantly claimed device (wherein the film comprises domains displaying self-assembly of said nanoparticles into closed-packed arrays with a mosaic appearance) can be produced by a process comprising (1) forming a suspension or solution comprising at least one solvent comprising the IF nanoparticles with the at least one solvent; and (2) bringing the medical device into contact with the said solution/suspension.  
Tenne et al similarly teach “dispersing IF nanoparticles within a… solution to obtain IF nanoparticles homogenously dispersed in said… solution” and “contacting the article with said… solution” (Paragraph 0051).  Elsewhere, Tenne et al teaches that a “nanoparticles powder… may be burnished with cloth for 15 minutes and then the article may also be burnished with the cloth until a thin coating of the [IF nanoparticle] is applied on the article” (Paragraph 0062).  As such, the prior art appears to contain the exact same elements as those instantly claimed and, accordingly, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product” 562 F2d 1252 (CCPA 1977).  In the instant case, Applicant has presented no evidence which suggest that the prior art products comprising the same ingredients and made according to the same methods do not possess the instantly claimed characteristics.  As discussed in the previous Action, in response to similar arguments:
“nowhere is it asserted – and the rejection is not based on any such premise – that one would consider combining Tenne et al II and Rapoport et al to make and use the claimed devices with a coating of doped nanoparticles film wherein said film comprises domains displaying closed-packed arrays with a mosaic appearance to reduced, diminish or prevent the formation of encrustations on the surface region of the device.  Rather, it would have been obvious to consider combining Tenne et al II and Rapoport et al to make and use the claimed devices (i.e., to formulate the implantable/insertable medical device of Tenne et al utilizing Re-IF-MoS2 inorganic nanoparticles as opposed to IF-MoS2 inorganic nanoparticles) since Tenne et al desire its articles to be coated with friction-reducing films and Tenne et al II and  Rapoport et al teach doping said nanoparticles with Re provides applications with ultra-low friction coefficient, very low wear rate, and higher lubricity.  Applicant is reminded that it is not necessary that the prior art suggest the combination of references to achieve the same advantage or result discovered by Applicant.  Rather, the reason or motivation to modify a reference to arrive at the claimed invention can be for a different purpose or to solve a different problem.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art – while commendable – cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58 (Bd. Pat. App. & Inter. 1985)” (Office Action mailed 10/28/2020, Paragraph 5).

For all the foregoing reasons, the claims are MAINTAINED rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-14, 19-22, 25-26, 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tenne et al (US 2009/0032499; of record) in view of Rapoport et al (Tribol Lett 45:257-264, 2012; of record) and Tenne et al (WO 2011/111044; of record - referred to Tenne et al II in the rejection below).
As amended, instant claim 2 is drawn to an implantable/insertable medical device (more specifically an endoprothesis (claim 11), a hollow device (claim 13), even more specifically a catheter (claims 12 and 14), ) in a body of a subject, coated on at least one surface region thereof with a non-adherent film, said film consisting of inorganic nanoparticles, wherein:
(a) 	the inorganic nanoparticles are inorganic fullerene-like nanoparticles (IF nanoparticles) or inorganic nanotubes (INT); 
(b) 	the inorganic nanoparticles are of the general formula A1x-Bx-chalcogenide wherein A is a metal or transition metal or alloy of such a metal/transition metal (more specifically, Mo (claim 21)); B is a metal or a transition metal (more specifically, Re (claim 22)); and x is < 0.3 (more specifically, less than 0.01 (claim 19) or between 0.005 and 0.01 (claim 20)) and different from 0; provided that A is not B – wherein, as recited by claim 25, the nanoparticles are MoS2 doped with Re, more specifically Mo1x-Bx-chalcogenide (claim 26) wherein B is Re (claim 28).
(c)	the film comprises domains displaying self-assembly of said nanoparticles into closed-packed arrays with a mosaic appearance; and
(d)	the surface is made of silicones or plastics and the at least one surface region of the device is intended for direct contact with at least one inner-body tissue of a subject’s body.
As summarized, the invention reads on claims 2, 11-14, 19-22, 25-26 and 28 as well as instant claim 5, drafted independently.
Tenne et al teach “an article… e.g.,… [a] catheter” (Abstract; see also Paragraph 0045: “catheters which penetrate human tissues”) which is “preferably made of… plastic, rubber…” and coated at least partially by inorganic fullerene-like (IF) nanoparticles” (Paragraph 0028) which “are self-lubricating and thus reduce friction between the article and the adjacent… tissue” (Paragraph 0030).  As further taught by Tenne et al, “[t]he term… ‘inorganic fullerene-like (IF) nanoparticles’… covers hollow and non-hollow nanoparticles of transition metal chalcogenides and dichalcogenides” (Paragraph 0035) wherein “[p]referably, the transition metals are selected from Mo…” (Paragraph 0036) and “[a] ‘chalcogen’… refers to S…” (Paragraph 0037) and “[t]he metal chalcogenides and dichalcogenides are… [m]ore preferably selected from WS2 and MoS2” (Paragraph 0038).
As such, the implantable/insertable medical device of Tenne et al differs from the instantly claimed implantable/insertable medical device in that:
(1)	the inorganic nanoparticles of Tenne et al are not of the general formula A1x-Bx-chalcogenide as instantly claimed; and
(2)	Tenne et al does not specify that the film comprises domains displaying self-assembly of said nanoparticles into closed-packed arrays with a mosaic appearance.
Yet, as to (1): As taught by Tenne et al II, “nanoparticles of WS2 and MoS2 and nanotubes were shown to exhibit very good tribological behavior with numerous potential applications, like… self-lubricating coatings” (Page 4).  However, Tenee et al II teach synthesizing and forming “nanostructures of the general structural formula A1x-Bx-chalcogenide” (Page 4; see also Page 5: “x is below 0.01, or below 0.005”) wherein “[t]he doping of Bx in the lattice of the A-chalcogenide produces changes in the electronic properties leading to… reduced tribological work at interfaces, leading to reduction in the friction coefficient and improved lubrication” (Page 5; see also Page 3: “[d]oping of fullerene-like (IF) nanoparticles and/or inorganic nanotubes (INT) endows n-type or p-type conductivity to these nanoparticles and reduced agglomeration and Tenne et al II teach “a composition comprising a plurality of the nanostructures… for example… a composition comprising MoS2 nanoparticles and nanotubes doped by… Re” (Page 6).
And, as similarly taught by Rapoport et al, “[n]anoparticles (NP) of WS2 and MoS2 with fullerene-like structure (IF) have been studied in the past and show very good tribological behavior” (Abstract) and possess “numerous potential applications, like… self-lubricating coatings” (Page 257, Column 2).  However, as further taught by Rapoport et al, “doping of IF-MoS2… NP with small amounts (< 1 at. %) of rhenium atoms” caused “[t]he resistivity of the nanoparticles… to decrease significantly with increasing doping level” (Abstract), leading Rapoport et al to conclude that “[a]pplication of Re-IF-MoS2 NP provides ultra-low friction coefficient and very low wear rate (Page 264, Column 1).
Accordingly, in further view of Tenne et al II and Rapoport et al, it would have been prima facie obvious to formulate the implantable/insertable medical device of Tenne et al utilizing Re-IF-MoS2 inorganic nanoparticles as opposed to IF-MoS2 inorganic nanoparticles.  One would have been motivated to do so since Tenne et al desire its articles to be coated with friction-reducing films and Tenne et al II and  Rapoport et al teach doping said nanoparticles with Re provides applications with ultra-low friction coefficient, very low wear rate, and higher lubricity.  Thus, a skilled artisan would have reasonably expected that modifying Tenne et al’s nanoparticles in view of Tenne et al II and Rapoport et al
And, as to (2): although Tenne et al does not specify that the film comprises domains displaying self-assembly of said nanoparticles into closed-packed arrays with a mosaic appearance, it is asserted that the film of Tenne et al in further view of Tenne et al II and Rapoport et al consisting of inorganic fullerene-like nanoparticles as instantly claimed, would necessarily comprise domains displaying self-assembly of said nanoparticles into closed-packed arrays with a mosaic appearance.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product” 562 F2d 1252 (CCPA 1977).  In the instant case, the claimed and prior art products are substantially identical.  As such, absent evidence to the contrary, it is asserted that the prima facie obvious film of Tenne et al in further view of Tenne et al II and Rapoport et al consisting of inorganic fullerene-like nanoparticles as instantly claimed would necessarily comprise domains displaying self-assembly of said nanoparticles into closed-packed arrays with a mosaic appearance.  See also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on.”  
In view of all of the foregoing, instant claims 2, 5, 11-14, 19-22, 25-26 and 28 are rejected as prima facie obvious.
Instant claims 6-10
Applicant is reminded that use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, the medical device of Tenne et al in further view of Tenne et al II and Rapoport et al could be used as recited by claims 6-10.
As such, instant claims 6-10 are also rejected as prima facie obvious. 
Claims 30 and 31 are drawn to the device of claims 2 and 5, respectively, produced by a specified process.  In particular, comprising:
(a)	forming a suspension or a solution comprising at least one solvent such that: 
*	said suspension or solution comprises the inorganic fullerene-like nanoparticles (IF nanoparticles) or inorganic nanotubes (INT) within said at least one solvent; or
*	said suspension or a solution comprises said inorganic fullerene-like nanoparticles (IF nanoparticles) or inorganic nanotubes (INT) as a 2D film on the solvent surface; or 
*	a combination thereof;
(b)	dipping the medical device in said solution/suspension or bringing the medical device into contact with said solution/suspension; and
(c)	optionally mixing/sonicating said solution/suspension;

At the outset, Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."
Since, as discussed above, it is asserted that the film of Tenne et al in further view of Tenne et al II and Rapoport et al consisting of inorganic fullerene-like nanoparticles as instantly claimed would necessarily comprise domains displaying closed-packed arrays with a mosaic appearance, instant claims 30-31 are also rejected as prima facie obvious.
Furthermore, Tenne et al teach “dispersing IF nanoparticles within a plating solution to obtain IF nanoparticles homogenously dispersed in said plating solution” and “contacting the article with said plating solution” (Paragraphs 0051-0052), further rendering claims 30-31 prima facie obvious.
Accordingly, for either reason, instant claims 30-31 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 2, 5-14, 19-22, 25-26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-10, 14, 16, 19, 27-28 of U.S. Patent No. 9,877,806 in view of Rapoport et al (Tribol Lett, 2012, 45, pp. 257-264) and Tenne et al (WO 2011/111044; cited in the IDS mailed 4/20/17; referred to WO ‘044 in the rejection below).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are directed to an article with a portion of its exposed surface coated with a friction-reducing coating comprising inorganic fullerene-like nanoparticles.  The nanoparticles are made of MoS2.  The article can be a catheter and can comprise plastic.
Thus, the patented claims are directed towards an implantable or insertable medical device (catheter) that can comprise plastic and a coating on at least one surface region thereofa film consisting of fullerene-like nanoparticles.  Since the patented claims are directed to a catheter, it would be implied from the patented claims that at least one surface region of its device would be intended for direct contact with at least one inner-body tissue of a subject’s body.
However, the patented claims are not explicitly directed to doped IF nanoparticles of the general formula A1-x-Bx-chalcogenide.
The disclosures of Rapoport et al and WO ‘044 are discussed above and incorporated herein.
Therefore, it would have been obvious before the effective filing date of the claimed invention to dope fullerene-like nanoparticles with Re in the coatings of the patented claims as well as design nanoparticles of the general formula A1-x-Bx-chalcogenide as suggested in the teachings of Rapoport et al and WO ‘044.  One would have been motivated to do so since the 
With respect to instant claim 5, it is the examiner’s position that the coated film of the patented claims would be “adapted to prevent or inhibit deposition of encrustation and/or formation of a biofilm thereon after implantation in the subject”.  This is the case because the patented claims and prior art cited above appear to be directed towards the same film consisting of inorganic fullerene-like nanoparticles recited in the instant claims.  According to MPEP 2112.02, products of similar chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present as In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
With respect to instant claims 6-10 and 13; the patented claims are directed to applicant’s elected device, a catheter (see teachings above).  Thus, the patented claims appear to be directed towards a device used in the treatment and diagnosis conditions set forth in instant claims 6-8.  Such a device would bridge between two or more tissues as set forth in instant claim 9 and be a hollow device for inserting through a body opening or skin into a body cavity, duct, or vessel as set forth in instant claim 13.  With respect to instant claim 10; it is the examiner’s position that the patented claims’ catheter would be capable of being implanted for periods of between days and months to years in a recipient.  "[T]he discovery of a previously unappreciated property of a prior Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Conclusion
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in application prior to entry under 37 C.F.R. 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a Request for Continued Examination and the submission under 37 C.F.R. 1.114.  See MPEP 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611